MEMORANDUM***
Flora Markosyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the Immigration Judge’s (“IJ”) denial of asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence the IJ’s findings, INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 88 (1992), and we deny the petition.
Substantial evidence supports the IJ’s finding that the harassment and discrimination suffered by Markosyan on account of her religious status as a Jehovah’s Witness does not rise to the level of past persecution. See Halaim v. INS, 858 F.3d 1128, 1132 (9th Cir.2004) (holding that derogatory comments and police harassment did not constitute past persecution); Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir.2003) (holding that incidents of teasing, bothering, discrimination, and harassment do not compel a finding of past persecution).
Substantial evidence also supports the IJ’s finding that Markosyan has not established a well-founded fear of future persecution as she presented no independent basis for her fear apart from her alleged past persecution. See Singh v. INS, 134 F.3d 962, 969 (9th Cir.1998).
Because petitioner has failed to establish eligibility for asylum, she necessarily fails to meet the requirements for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245,1254-55 (9th Cir.2003).
Substantial evidence supports the IJ’s finding that Markosyan failed to establish that it is more likely than not that she would be tortured if returned to Armenia. See Singh v. Ashcroft, 351 F.3d 435, 443 (9th Cir.2003).
*956Markosyan’s request for appointment of pro bono counsel is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.